            Case 1:20-cv-00396-VSB Document 1 Filed 01/15/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


UNITE HERE RETIREMENT FUND                 ANd
TRUSTEES OF THE UNITE HERE
RETIREMENT FUND                                             CNIL ACTION
333 Westchester Avenue
White Plains, NY 10604
                              Plaintiffs                    NO.20-396



CHESTNUT STREET HOTEL MANAGEMENT,
LLC
55 E. Long Lake Road,#204
Troy, MI 48085
                    and
TREMONT CHICAGO HOTEL, LLC
101 W. Ohio Street, Suite 720
Indianapolis,IN 46204
                              Defendants




                                             COMPLAINT

Introduction

       1.      This is an action to collect contributions owed to the TINITE HERE Retirement

Fund ("Pension Fund"). The action is brought pursuant to the Employee Retirement Income

Security Act,29 U.S.C. $$ 1001, et seq., as amended ("ERISA").


Jurisdiction and Venue


       2.      The Court has subject-matter jurisdiction of this action pursuant to 29 U.S.C.   $


1132(a)(3) and (e)(1) because the Trustees of the Pension Fund, who are fiduciaries under

ERISA, seek to enforce provisions of Title I of ERISA that require employers to make
           Case 1:20-cv-00396-VSB Document 1 Filed 01/15/20 Page 2 of 5




contributions to a multiemployer pension plan according to the terms of the plan, 29 U.S.C. $

1145.


          3.   This Court has venue over this action pursuant to 29 U.S.C. $ 1 132(e)(2) because

this is the district in which the plaintiff Pension Fund is administered.


Parties


          4.   Plaintiff Pension Fund is a trust fund established and maintained pursuant to 29

U.S.C. $ 186(c)(5). Plaintiff Pension Fund is an employee benefit plan within the meaning       of

ERISA, 29 U.S.C. $ 1002(2) and (3), and is maintained for the purpose of providing retirement

benefits to eligible employees ofparticipating employers. Plaintilf Pension Fund is also a

multiemployer pension plan within the meaning of 29 U.S.C. $ 1002(37).


          5.   Plaintiff Trustees ofthe Pension Fund ("Trustees") are fiduciaries within the

meaning of ERISA, 29 U.S.C. $ 1002(21XA).


          6.   All plaintiffs maintain their principal place of   business at 333 Westchester

Avenue, White Plains, New York. Plaintiff Pension Fund is administered at that location, within

the Southem District of New York.


          7.   Plaintiffs bring this action on behalf of themselves and on behalfofthe Pension

Fund's participants and beneficiaries pursuant to 29 U.S.C. $$ I I 32(a)(3) and   1   145.


          8.   Defendants, Chestnut Street Hotel Management LLC and Tremont Chicago Hotel,

LLC ("Defendants"), are engaged in the hospitality business. Defendants are an employer in an

industry affecting commerce within the meaning of ERISA, 29 U.S.C. $ 1002(5), (1 1) and (12)

and $ 1003(a)(l).



                                                   2
             Case 1:20-cv-00396-VSB Document 1 Filed 01/15/20 Page 3 of 5




       9.       At all times material hereto, Defendants' principal business location was   100 East


Chestnul Street. Chicago. Illinois.


Statement of Facts


       10.      At all times relevant to this Complaint, Defendants have been party to a collective

bargaining agreement ("CBA") with the Chicago Joint Executive Board of UNITE HERE, the

bargaining agent for I,NITE HERE Locals I and 450 (collectively, "Union"), covering various

job classifications at the Chicago Tremont Hotel. The most recent CBA, effective from

September 1,2018 through August 31, 2023 is incorporated into this Complaint and attached as

Exhibit A.


        11.     Under the CBA, Defendants promised to make contributions to the Pension Fund

for each employee covered by the CBA at rates specified rates therein. Exhibit A at Section 49.


        12.     For the period July-October 2019, Defendants failed to pay contributions onall

eligible hours as required by the terms on the collective bargaining agreement. For this period,

Defendants owe contributions as follows:


                July 2019balance              $   7,132.05
                August 2019                   $ 16,341 .46
                September 2019                $14,820.19
                October 1-17,2019             $ 7,530.64

        13.     By correspondence dated November 22,2019, the Pension Fund notified

Defendants that they had failed to pay contributions due to the Pension Fund. Despite that

notice, Defendants failed to make the required contributions.


        14.     Through January 2,2020, the delinquency has accrued interest in the amount      of

$3,382,7 6 and liquidated damages in the amount    of $13,864.87.
          Case 1:20-cv-00396-VSB Document 1 Filed 01/15/20 Page 4 of 5




       15.    Defendants have also defaulted on a Settlement and Mutual Releases Agreement

that was fully executed by Defendants and the Pension Fund on March2'7,2019 ("Settlement

Agreement" attached hereto as Exhibit B) and under which Defendants agreed to pay past due

contributions, interest and liquidated damages for the period September through December 2018.

Defendants owe $28,238.59 under the terms     ofthat agreement.


       16.     By letter dated September 20, 2019, the Pension Fund notified Defendants that

they were in default of the Settlement Agreement.


Claim for Relief


       11.     Plaintiffs reassert all ofthe facts alleged in paragraphs   1   through 16.


       18.     Defendants' failure to remit contributions to the Pension Fund is a violation ofthe

collective bargaining agreement that is actionable under ERISA.


       19.     The Trustees have a cause ofaction against employers under ERISA,29 U.S.C.          $


1132(a)(3), to collect delinquent contributions under section 515 ofERISA, 29 U.S.C. $ 1145. In

such an action the court "shall award" the plan the unpaid contributions, interest on the unpaid

contributions, liquidated damages, reasonable attomey's fees and costs ofthe action, and such

other legal or equitable reliefas the court deems appropriate. 29 U.S.C. $ 1132(gX2).


Prayer for Relief


       WHEREFORE, Plaintiffs Pension Fund and Trustees pray that this Court:


       (a)     Enterjudgment in favor ofthe Plaintiff Pension Fund and against the Defendants

       in the full amount of the delinquent contributions Defendants owe to the Pension Fund

       for the period July through October 2019 in the amount of $45,824.34;
         Case 1:20-cv-00396-VSB Document 1 Filed 01/15/20 Page 5 of 5



      (b)    Enterjudgment in favor ofthe Plaintiff Pension Fund and against the Defendants

      for the amount ofinterest owed lrom the date the contributions were due through January

      2,2020 in the arnount of $3,382.76;

      (c)    Enterjudgment in favor ofthe Plaintiff Pension Fund and against the Defendants

      for the amount of liquidated damages owed in the amount of $ 13,864.87;

      (d)    Enterjudgment in favor ofthe Plaintiff Pension Fund and against the Defendants

      in the amount of $28,238.59 defaulted under the terms of the Settlement Agreement;

      (e)    Enter an order requiring Defendants to pay on-going interest from Jantary 2,

      2020 through the date paid;

      (0      Enter judgment in favor   ofthe Plaintiff Pension Fund and against the Defendants

      for attomeys' fees and costs; and

      (g)    Award such other legal and equitable reliefto which Plaintiffs are entitled.



                                                    CLEARY. JOSEM & TRIGIANI LLP


                                                    BY:
                                                                       T. JOSEM.
                                                                     C. HERTZIG,
                                                           325 Chestnut Street, Suite 200
                                                           Philadelphia, PA 19106
                                                           (21s) 73s-9099

Dated: January 15,2020
